Citation Nr: 1509652	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The appellant served a period of active duty for training from January 1974 to May 1974.  He served in the Army National Guard of Maryland from 1973 to 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant avers that he has a left ankle disorder that had its onset during an injury sustained in INACDUTRA - specifically during physical training on August 10, 1979.  There is an August 10, 1979 entry in National Guard treatment records showing that the appellant twisted his ankle while running a 4-mile run.  He was treated and placed on light duty for the day.  

INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.  The appellant has maintained that he was on INACDUTRA as he has characterized his status as having been on a weekend drill and the accident occurred on Friday, August 10, 1979.  

The record contains a January 2010 VA memorandum detailing a formal finding on the unavailability of line of duty records.  However, the AOJ has not clearly determined whether he was on Federal service on August 10, 1979.

The record contains a current left ankle disability, and an indication, through the appellant's testimony, that the disability may be related to his ankle injury during INACDUTRA.  There is not, however, sufficient evidence to address the question of whether there is a nexus between the disability and the August 10, 1979 injury.  An examination and medical opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall prepare a determination regarding whether the appellant was in a Federal status on August 10, 1979.

2.  If it is accepted that the appellant was on Federal status (acdutra or inacdutra), schedule the appellant for a VA examination with an appropriate medical professional to determine the current nature and likely etiology of the appellant's left ankle disability.  The examiner is to be provided access to the claims file.  All pertinent tests and studies should be conducted.

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the left ankle disability is related to the injury he sustained on August 10, 1979.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and the representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

